PER CURIAM.
IFCASA appeals from an order of the trial court dismissing its complaint with prejudice. The trial court based its order of dismissal upon section 607.354, Florida Statutes (1987), which provides in relevant part:
607.354 Transacting business without certificate of authority.—
(1) No foreign corporation transacting business in this state without authority to do so shall be permitted to maintain any action, suit, or proceeding in any court of this state until such corporation shall have obtained authority to transact business in this state.
American International Container has conceded that the dismissal should have been without prejudice in order to permit IFCASA to comply with the statute’s registration requirements. We, accordingly, reverse and remand with directions to the trial court to delete the words “with prejudice” from its order.
Reversed and remanded with directions.